SECOND AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT (this “Security
Agreement”) is dated as of October 5, 2010, by and among OptimizeRx Corporation,
a Michigan corporation (“Debtor”), Physicians Interactive Inc. (“PI”), a
Delaware corporation, and Vicis Capital Master Fund (“Vicis”), a sub-trust of
Vicis Capital Series Master Trust, a unit trust organized and existing under the
laws of the Cayman Islands, as collateral agent for itself and PI (in such
capacity, the “Collateral Agent”).
 
R E C I T A L S
 
WHEREAS, Debtor is a wholly owned subsidiary of OptimizeRx Corporation, a Nevada
corporation (“Issuer”).
 
WHEREAS, Debtor and Vicis are parties to that certain Amended and Restated
Guarantor Security Agreement dated as of June 4, 2010 between Debtor and Vicis
(the “June Security Agreement”).
 
WHEREAS, pursuant to a Securities Purchase Agreement dated as of September 8,
2008, by and between Vicis and Issuer, Issuer has issued shares of the Issuer’s
Series A Convertible Preferred Stock, par value $.001 per share (the “Series A
Preferred Shares”), to Vicis.
 
WHEREAS, pursuant to a Securities Purchase Agreement dated as of June 4, 2010,
by and between Vicis and Issuer (the “Series B Purchase Agreement”), Issuer has
issued and may issue additional shares of Issuer’s Series B Convertible
Preferred Stock, par value $.001 per share (the “Series B Preferred Shares”, and
together with the Series A Preferred Shares, the “Preferred Shares”), to Vicis.
 
WHEREAS, it was a condition precedent to Vicis’s entrance into the Series B
Purchase Agreement and acquisition of the Preferred Shares that Debtor execute
and deliver to Vicis the June Security Agreement to secure its obligations,
covenants and agreements contained in its Guaranty Agreement, dated as of
September 8, 2008, in favor of Vicis, and contained in its Guaranty Agreement,
dated as of June 4, 2010, in favor of Vicis (such Guaranty Agreements together,
the “Vicis Guaranties”).
 
WHEREAS, pursuant to a Securities Purchase Agreement, of even date herewith, by
and between PI and Issuer (as amended or modified from time to time, the “PI
Purchase Agreement”), Issuer has agreed to sell and issue to PI, among other
securities, a Secured Promissory Note in the principal amount of $1,000,000 (the
“Note”).
 
WHEREAS, it is a material inducement to PI’s execution of the PI Purchase
Agreement and purchase of the Note that the Debtor and Vicis execute and deliver
to PI a second amended and restated security agreement in the form hereof to
secure the obligations, covenants and agreements of the Debtor contained in its
Guaranty Agreement, dated of even date herewith, in favor of PI (the “PI
Guaranty” and, collectively with the Vicis Guaranties, the “Guaranties”).
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, this is the Guarantor Security Agreement referred to in the Series B
Purchase Agreement and PI Purchase Agreement.
 
NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with PI and Vicis as follows:
 
ARTICLE I
 
DEFINITIONS
 
Capitalized terms not defined herein shall have the meaning given to them in the
PI Purchase Agreement.  Capitalized terms not otherwise defined herein and
defined in the UCC shall have, unless the context otherwise requires, the
meanings set forth in the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:
 
1.1           Accounts.  “Accounts” shall mean all accounts, including without
limitation all rights to payment for goods sold or services rendered that are
not evidenced by instruments or chattel paper, whether or not earned by
performance, and any associated rights thereto.
 
1.2           Collateral.  “Collateral” shall mean, subject to any limitations
or qualifications set forth in this definition or in Section 2.1 hereof, all
personal properties and assets of Debtor, wherever located, whether tangible or
intangible, and whether now owned or hereafter acquired or arising, including
without limitation:
 
(a) all Inventory and documents relating to Inventory;
 
(b) all Accounts and documents relating to Accounts;
 
(c) all equipment, fixtures and other goods, including without limitation
machinery, furniture, vehicles and trade fixtures;
 
(d) all general intangibles (including without limitation, software, customer
lists, sales records and other business records, and licenses, permits,
franchises, patents, copyrights, trademarks, and goodwill of the business in
which the trademark is used, trade names, or rights to any of the foregoing),
promissory notes, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e) all motor vehicles;
 
(f) (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to the Collateral Agent from time to time and pledged as
additional security for the Obligations;
 
(g) all investment property;
 
(h) all commercial tort claims; and
 
 
2

--------------------------------------------------------------------------------

 
 
(i) all additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for, and all supporting obligations, proceeds and
products of, any and all of the foregoing assets described in Sections (a)
through (h), inclusive, above.
 
Notwithstanding the foregoing, “Collateral” shall not include and expressly
excludes (i) any general intangibles or other rights arising under any
contracts, instruments, licenses or other documents to the extent that the grant
of a lien or the Security Interest therein would (A) result in a breach of the
terms of, or constitute a default under, such contract, instrument, license,
agreement or other document (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407 or 9-408 of the UCC or
any successor provision of the UCC of any relevant jurisdiction or other
applicable law) or (B) give any other party to such contract, instrument,
license or other document the right to terminate its obligations thereunder
pursuant to a valid and enforceable provision (including without limitation in
connection with the operation of Section 9-406, 9-407 or 9-408 of the UCC or any
other applicable law), (ii) any personal property (including motor vehicles) in
respect of which perfection of a lien or security interest is not either (A)
governed by the UCC or (B) accomplished by appropriate evidence of the lien
being recorded in the United States Copyright Office or the United States Patent
and Trademark Office, (iii) any property subject to any pledge agreement, (iv)
any Accounts and documents relating to Accounts; or (v) any payment intangibles,
contract rights and causes of action.
 
1.3           Event of Default.  “Event of Default” shall have the meaning
specified in the PI Purchase Agreement.
 
1.4           Inventory.  “Inventory” shall mean all inventory, including
without limitation all goods held for sale, lease or demonstration or to be
furnished under contracts of service, goods leased to others, trade-ins and
repossessions, raw materials, work in process and materials used or consumed in
Debtor’s business, including, without limitation, goods in transit, wheresoever
located, whether now owned or hereafter acquired by Debtor, and shall include
such property the sale or other disposition of which has given rise to Accounts
and which has been returned to or repossessed or stopped in transit by Debtor.
 
1.5           Obligations.  “Obligations” shall mean all debts, liabilities,
obligations, covenants and agreements of Debtor contained in the Guaranties.
 
1.6           Person.  “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.
 
1.7           Security Agreement.  “Security Agreement” shall mean this Second
Amended and Restated Guarantor Security Agreement, together with the schedules
attached hereto, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.
 
1.8           Security Interest.  “Security Interest” shall mean the security
interest of the Collateral Agent in the Collateral granted by Debtor pursuant to
this Security Agreement.
 
1.9           Transaction Documents.  “Transaction Documents” shall mean, as
applicable, (i) the Transaction Documents (as that term is defined in the Series
A Purchase Agreement), (ii) the Transaction Documents (as that term is defined
in the Series B Purchase Agreement), and (iii) the Transaction Documents (as
that term is defined in the PI Purchase Agreement).
 
 
3

--------------------------------------------------------------------------------

 
 
1.10           UCC.  “UCC” shall mean the Uniform Commercial Code as adopted in
Michigan and in effect from time to time.
 
ARTICLE II
 
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1 The Security Interest.
 
(a)           To secure the full and complete payment and performance when due
(whether at stated maturity, by acceleration, or otherwise) of each of the
Obligations, Debtor hereby grants to the Collateral Agent, its successors and
assigns, subject to Section 2.1(b) hereof, a second-priority, subordinated
security interest in all of Debtor’s right, title and interest in and to the
Collateral.
 
(b)           Notwithstanding Section 2.1(a) above, the Collateral Agent hereby
agrees that, in the event that Debtor and/or any of its subsidiaries should
incur any Permitted Senior Indebtedness in accordance with the terms of the
Series B Purchase Agreement and PI Purchase Agreement, the Collateral Agent, at
the option or discretion of the lender extending the financing facility
underlying the Permitted Senior Indebtedness, promptly will release or expressly
subordinate to such lender the Collateral Agent’s Security Interest, if any, in
Accounts, security interests in client assets, loan documents, reserve accounts
and the proceeds thereof, in each case to the extent that any of the foregoing
secures Debtor’s or any of its subsidiaries’ obligations under any Permitted
Senior Indebtedness.
 
2.2 Representations and Warranties.  Debtor hereby represents and warrants to
the Collateral Agent, PI and Vicis that:
 
(a) The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
(b) The Collateral is presently located only at the location(s) listed on
Schedule 1 attached to this Security Agreement.
 
(c) The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1 to this Security
Agreement.
 
(d) Debtor is a Michigan corporation, and its exact legal name is set forth in
the definition of “Debtor” in the introductory paragraph of this Security
Agreement.  The organization identification number of Debtor is listed on
Schedule 1 to this Security Agreement.
 
(e) All of Debtor’s present patents and trademarks, if any, including those that
have been registered with, or for which an application for registration has been
filed in, the United States Patent and Trademark Office are listed on Schedule 2
attached to this Security Agreement.  All of Debtor’s present copyrights
registered with, or for which an application for registration has been filed in,
the United States Copyright Office or any similar office or agency of any state
or any other country are listed on Schedule 2 attached to this Security
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Debtor has good title to, or valid leasehold interest in, all of the
Collateral, and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3 Authorization to File Financing Statements.  Debtor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
contain any information required by Part 5 of Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement or amendment,
including whether Debtor is an organization, the type of organization and any
state or federal organization identification number issued to Debtor.  Debtor
agrees to furnish any such information to the Collateral Agent promptly upon
written request.
 
ARTICLE III
 
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:
 
3.1 Sale of Collateral.  Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Series B
Purchase Agreement and PI Purchase Agreement and for sales of Inventory in the
ordinary course of business.
 
3.2 Maintenance of Security Interest.
 
(a) At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to the Collateral Agent (but only to the extent the
claim of such adverse Person is subordinate or junior to the interest of the
Collateral Agent) and take such action and execute such financing statements and
other documents as the Collateral Agent may from time to time reasonably request
in writing to maintain the perfected status of the Security Interest.  Debtor
shall not further encumber or grant a security interest in any of the Collateral
except as provided for in the Series B Purchase Agreement and PI Purchase
Agreement.
 
(b) Debtor further agrees to take any other commercially reasonable action
reasonably requested in writing by the Collateral Agent to ensure the
attachment, perfection and second priority of, and the ability of the Collateral
Agent to enforce its security interest in any and all of the Collateral
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC, to
the extent, if any, that Debtor’s signature thereon is required therefor, (ii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, its security interest in such Collateral, (iii) taking all actions
required by any earlier versions of the UCC (to the extent applicable) or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, and (iv) obtaining waivers from
landlords where any material portion of the tangible Collateral is located in
form and substance reasonably satisfactory to the Collateral Agent.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3 Locations.  Give the Collateral Agent at least 30 days prior written notice
of Debtor’s intention to relocate the tangible Collateral (other than Inventory
in transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location.  Any additional
filings or refilings requested in writing by the Collateral Agent as a result of
any such relocation in order to maintain the Security Interest in such
Collateral shall be at Debtor’s expense.
 
3.4 Insurance.  Maintain insurance (including, without limitation, commercial
general liability and property insurance) with respect to the Collateral
consisting of tangible personal property in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.  Debtor will obtain lender’s
loss payable endorsements on applicable insurance policies in favor of the
Collateral Agent and will provide to the Collateral Agent certificates of such
insurance or copies thereof.  Debtor shall use commercially reasonable efforts
to cause each insurer to agree, by endorsement on the policy or policies or
certificates of insurance issued by it or by independent instrument furnished to
the Collateral Agent, that such insurer will give 30 days prior written notice
to the Collateral Agent before such policy will be altered or canceled.  No
settlement of any insurance claim shall be made without the Collateral Agent’s
prior written consent, which consent will not be unreasonably withheld,
conditioned or delayed.  In the event of any insured loss, Debtor shall promptly
notify the Collateral Agent thereof in writing, and, after an Event of Default
shall have occurred and be continuing, Debtor hereby authorizes and directs any
insurer concerned to make payment of such loss directly to the Collateral Agent
as its interest may appear.  The Collateral Agent is authorized, in the name and
on behalf of Debtor, to make proof of loss and to adjust, compromise and
collect, in such manner and amounts as it reasonably shall determine, all claims
under all policies; and Debtor agrees to sign, on written demand of the
Collateral Agent, all receipts, vouchers, releases and other instruments which
may be necessary or desirable in aid of this authorization.  After an Event of
Default shall have occurred and be continuing, the proceeds of any insurance
from loss, theft, or damage to the Collateral shall be held in a segregated
account established by the Collateral Agent and disbursed and applied at the
discretion of the Collateral Agent, either in reduction of the Obligations or
applied toward the repair, restoration or replacement of the Collateral.
 
3.5 Name; Legal Status.  (a) Without providing at least 30 days prior written
notice to the Collateral Agent, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify the Collateral Agent of such organizational identification
number, and (c) Debtor will not change its type of organization or jurisdiction
of organization.
 
ARTICLE IV
 
RIGHTS AND REMEDIES
 
4.1 Right to Cure.  In case of failure by Debtor after receipt of written notice
from the Collateral Agent to procure or maintain insurance, or to pay any fees,
assessments, charges or taxes (subject to Debtor’s right to contest in good
faith, such assessments, charges or taxes) arising with respect to the
Collateral, the Collateral Agent shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by Debtor to the Collateral Agent immediately upon demand, together with
interest at an annual rate equal to 10% from the date of disbursement by the
Collateral Agent to the date of payment by Debtor.  If the Collateral Agent
effects any insurance on behalf of Debtor, Debtor thereafter may cancel such
insurance so effected after providing the Collateral Agent with evidence that
Debtor has obtained insurance as required by this Security Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2 Rights of Parties.  Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
the Collateral Agent may (but is under no obligation so to do):
 
(a) require Debtor to assemble the Collateral at a place designated by the
Collateral Agent, which is reasonably convenient to the parties; and
 
(b) take physical possession of Inventory and other tangible Collateral and of
Debtor’s records pertaining to all Collateral that are necessary to properly
administer and control the Collateral or the handling and collection of
Collateral, and sell, lease or otherwise dispose of the Collateral in a
commercially reasonable manner in whole or in part, at public or private sale,
on or off the premises of Debtor; and
 
(c) collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and
 
(d) settle, adjust or compromise any dispute with respect to any Account; and
 
(e) receive and open mail addressed to Debtor; and
 
(f) on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
4.3 Power of Attorney.  Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint the Collateral Agent
as Debtor’s true and lawful attorney with full power of substitution for Debtor
in Debtor’s name, place and stead for the purposes of performing any obligation
of Debtor under this Security Agreement and taking any action and executing any
instrument which the Collateral Agent may deem necessary or advisable to perform
any obligation of Debtor under this Security Agreement, which appointment is
irrevocable and coupled with an interest, and shall not terminate until the
Obligations are paid in full.
 
4.4 Right to Collect Accounts.  Upon the occurrence and during the continuance
of an Event of Default, and without limiting Debtor’s obligations under the
Transaction Documents:  (a) Debtor authorizes the Collateral Agent to notify any
and all debtors on the Accounts to make payment directly to the Collateral Agent
(or to such place as the Collateral Agent may direct); (b) Debtor agrees, on
written notice from the Collateral Agent, to deliver to the Collateral Agent
promptly upon receipt thereof, in the form in which received (together with all
necessary endorsements), all payments received by Debtor on account of any
Account; and (c) the Collateral Agent may, at its option, apply all such
payments against the Obligations or remit all or part of such payments to
Debtor.
 
 
7

--------------------------------------------------------------------------------

 
 
4.5 Reasonable Notice.  Written notice, when required by law, sent in accordance
with the provisions of Section 6.7 and given at least ten business days
(counting the day of sending) before the date of a proposed disposition of the
Collateral shall be reasonable notice.
 
4.6 Limitation on Duties Regarding Collateral.  Except for the safe custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the sole duty of the Collateral Agent with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account.  Neither the Collateral Agent nor any of its directors,
officers, employees or agents, shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Debtor or otherwise.
 
4.7 Lock Box; Collateral Account.  This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default.  If the
Collateral Agent so requests in writing, Debtor will direct each of its debtors
on the Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of the Collateral
Agent.  Debtor hereby authorizes and directs the Collateral Agent to deposit
into a special collateral account to be established and maintained by the
Collateral Agent all checks, drafts and cash payments received in said lock
box.  All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation until so
applied.  At its option, the Collateral Agent may, at any time, apply finally
collected funds on deposit in said collateral account to the payment of the
Obligations, in the order of application set forth in Section 4.8, or permit
Debtor to withdraw all or any part of the balance on deposit in said collateral
account.  If a collateral account is so established, Debtor agrees that it will
promptly deliver to the Collateral Agent, for deposit into said collateral
account, all payments on Accounts and chattel paper received by it.  All such
payments shall be delivered to the Collateral Agent in the form received (except
for Debtor’s endorsement where necessary).  Until so deposited, all payments on
Accounts and chattel paper received by Debtor shall be held in trust by Debtor
for and as the property of PI and/or Vicis and shall not be commingled with any
funds or property of Debtor.
 
4.8 Application of Proceeds.  The Collateral Agent shall apply the proceeds
resulting from any sale or disposition of the Collateral in the following order:
 
(a) to the reasonable costs of any sale or other disposition;
 
(b) to the reasonable expenses incurred by the Collateral Agent in connection
with any sale or other disposition, including attorneys’ fees;
 
 
8

--------------------------------------------------------------------------------

 
 
(c) to the payment to Vicis and PI of the Obligations then due and owing on a
pro-rata pari passu basis as follows:
 
 
i.
to Vicis an amount equal to the product of the total Obligations then due and
owing multiplied by a fraction, the numerator being all Obligations then due and
owing to Vicis and the denominator being all Obligations then due and owing to
Vicis and PI;

 
 
ii.
to PI an amount equal to the product of the total Obligations then due and owing
multiplied by a fraction, the numerator being all Obligations then due and owing
to PI and the denominator being all Obligations then due and owing to Vicis and
PI; and

 
(d) to Debtor.
 
4.9 Other Remedies.  No remedy herein conferred upon the Collateral Agent is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Security Agreement and the Transaction Documents now or hereafter existing
at law or in equity or by statute or otherwise.  No failure or delay on the part
of the Collateral Agent in exercising any right or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude other or further exercise thereof or the exercise of
any other right or remedy.
 
ARTICLE V
 
COLLATERAL AGENT
 
5.1 Appointment; Duties.  Each of PI and Vicis hereby irrevocably appoints and
authorizes the Collateral Agent to act as its collateral agent hereunder with
such powers as are specifically delegated to the Collateral Agent by the terms
hereof, together with such other powers as are reasonably incidental
thereto.  The Collateral Agent may execute any of its duties hereunder by or
through its agents or employees and shall be entitled to retain counsel and to
act in reliance upon the advice of such counsel concerning all matters
pertaining to its duties hereunder.  The powers conferred on the Collateral
Agent hereunder are solely to protect its interest and the interest of PI and
Vicis in the Collateral and shall not impose any duty upon it to exercise any
such powers.
 
5.2 Reliance.  The Collateral Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, e-mail or other form of electronic communication, or facsimile)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper person and upon advice and statements of legal counsel
(which may be counsel for Debtor), independent accountants and other experts
selected by the Collateral Agent.  The Collateral Agent shall not be required in
any way to determine the identity or authority of any person delivering or
executing the same.
 
5.3           Required Consents.  Prior to the Maturity Date of the Note and the
Maturity Dates of the Series A Preferred Shares and Series B Preferred Shares,
as the term “Maturity Date” is defined in the Note and the Certificate of
Designation, Preferences, and Rights of the Series A Preferred Stock and the
Certificate of Designation, Preferences, and Rights of the Series B Preferred
Stock, respectively, as the Maturity Date of the Series A Preferred Shares and
Series B Preferred Shares have been deferred by Vicis pursuant to the
Securityholders’ Agreement, dated as of the date hereof, by and among Vicis, PI
and Debtor, the Collateral Agent shall not take any actions under this Agreement
without the prior written consent of Vicis and PI, which consent shall not be
unreasonably withheld.  After the Maturity Date of the Note and the Maturity
Date of the Series B Preferred Shares, either Vicis or PI may instruct the
Collateral Agent to enforce the rights and remedies available under this
Agreement.  The Maturity Date of the Note shall not be extended without the
prior written consent of Vicis and the Maturity Date of the Series A Preferred
Shares and/or Series B Preferred Shares shall not be extended without the prior
written consent of PI.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Expenses and Attorneys’ Fees.  Debtor shall pay all fees and expenses
incurred by the Collateral Agent, PI and/or Vicis, including the fees of
counsel, including in-house counsel, in connection with the protection,
administration and enforcement of the rights of the Collateral Agent, PI and/or
Vicis under this Security Agreement or with respect to the Collateral, including
without limitation the protection and enforcement of such rights in any
bankruptcy.
 
6.2 Setoff.  Debtor agrees that, upon the occurrence and during the continuance
of an Event of Default, PI and Vicis shall have all rights of setoff and
bankers’ lien provided by applicable law.
 
6.3 Assignability; Successors.  Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of PI and Vicis.  The provisions of this Security
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.
 
6.4 Survival.  All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
6.5 Governing Law.  This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and wholly performed within such state.
 
6.6 Execution; Headings.  This Security Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  The article and section headings in this Security
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
6.7 Notices.  All communications or notices required or permitted by this
Security Agreement shall be given to Debtor (to be delivered care of Issuer) in
accordance with Section 7 of the Securityholders’ Agreement of even date hereof
by and among Debtor, PI and Vicis.
 
6.8 Amendment.  No amendment of this Security Agreement shall be effective
unless in writing and signed by Debtor, PI and Vicis.
 
6.9 Severability.  Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
6.10 WAIVER OF RIGHT TO JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE UNDER THIS
SECURITY AGREEMENT.
 
6.11 Submission to Jurisdiction.
 
(a)           EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT.  EACH OF THE
PARTIES TO THIS SECURITY AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


(b)           EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY CONSENTS TO
SERVICE OF PROCESS BY NOTICE IN THE MANNER SPECIFIED IN SECTION 7 OF THE
SECURITYHOLDERS’ AGREEMENT AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE
OF PROCESS IN SUCH MANNER.  DEBTOR AGREES THAT SERVICE OF PROCESS MAY BE
DELIVERED CARE OF ISSUER.


6.12 Effect of Amendment and Restatement.  This Security Agreement amends and
restates the June Security Agreement and shall not be construed to be a
substitution or novation of the June Security Agreement.



 
(signature page follows)
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Second Amended and Restated Guarantor Security
Agreement has been executed as of the day and year first above written.
 
OPTIMIZERX CORPORATION
 
By:  /s/ H. David
Lester                                                                        
Name: H. David Lester
Title:  Chief Executive Officer
 


 
VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC
 
By:                                                                           
Name:
Title:
 
PHYSICIANS INTERACTIVE INC.
 


 
By:                                                                           
Name:
Title:
 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO SECOND AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
Locations of Collateral
 
Organizational ID:      


Michigan Corp. Identification Number: 01086G




Address of Debtor’s records of Collateral and chief executive office:


407 Sixth Street, Rochester, MI 48307




Collateral Locations:


407 Sixth Street, Rochester, MI 48307
 
 
13

--------------------------------------------------------------------------------

 


SCHEDULE 2 TO SECOND AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
Intellectual Property
 


Patents




Trademarks




Copyrights